Fish, J.
Where upon an equitable petition brought by an administrator, for marshaling the assets of the estate and for direction, etc., a decree was rendered directing him to pay into court a given sum of money to be distributed by the clerk to two named parties “ in proportion to the sums contributed by each to the payment of dower and year’s support and the accrued interest thereon, and in default of the payment of said sum by the said [administrator], the said [two parties named] may separately or jointly proceed to collect *416the same from the said [administrator] hy suit at law,” a petition brought by one of such parties against the administrator, to recover plaintiff’s pro rata share -of the fund so directed to be paid into court, was not demurrable upon the ground that it appeared from such petition that the plaintiff therein had, prior to the commencement of {he proceeding in which the decree was entered, obtained judgment against the administrator on the debt upon which plaintiff ’s pro rata part of the fund was to be paid under the terms of the decree. Even if such an action could not otherwise have been brought, the decree expressly authorized it.
Argued November 23,
Decided December 13, 1901.
Equitable petition. Before Judge Butt. Muscogee superior court. June 13, 1901.
Ilatcher & Carson, for plaintiff in error.
McNeill & Levy and Charlton E. Battle, contra.

Judgment affirmed.


All the Justices concurring.